Exhibit 10.1

 

GENERAL WAIVER AND RELEASE
OF CLAIMS

 

This GENERAL WAIVER AND RELEASE OF CLAIMS (“Agreement”) is entered into this
11th day of May, 2011, by and between Michael F. Edl (“Employee”) and Hawaiian
Telcom Communications, Inc. (the “Company”).  Employee and the Company are
collectively referred to as the Parties.  The purpose of this Agreement is to
set forth certain binding promises and obligations between the Parties in
connection with Employee’s separation from the Company.

 

I.                                         DEFINITIONS

 

The following definitions apply to this Agreement.

 

A.                                   “Releasees” means the Company, and its
subsidiaries, affiliated and related entities and the officers, directors,
principals, stockholders, employees, agents, and insurers of the Company and its
affiliates, subsidiaries and related entities, in both their individual or
corporate capacities.

 

B.                                     “Claims” means any alleged conduct that,
if proven, would constitute a violation of law or a breach of a legal or
equitable duty owed by any Releasee to Employee and Employee’s spouse, heirs and
assigns, whether presently known or not known by Employee. “Claims” does not
include matters which cannot be legally waived, such as unemployment insurance
or workers compensation claims.  “Claims” does not include a  legal cause of
action that accrues after Employee signs this Agreement.

 

II.                                     CONSIDERATION

 

The consideration that binds the Parties to this Agreement shall be the mutual
promises and covenants set forth in this Agreement, including but not limited to
the Company’s agreement to, upon receipt of this Agreement, voluntarily executed
by Employee within seven business days following expiration of the revocation
period set forth in this Agreement:

 

(a)                                  pay to Employee the amount of two hundred
thousand and no/100 dollars ($200,000.00) less applicable withholding and
payroll taxes, and

 

(b)                                 continue the current coverage for Employee
and any dependents under the Company’s group health benefit plan, excluding
Exec-U-Care and other supplemental coverage policies for senior executives,
until the earlier of (i) eight (8) months following Employee’s May 13, 2011
separation date, (ii) the first date of Employee’s employment or consultancy
(whether as an employee, independent contractor, or otherwise) with another
company based on more than twenty (20) hours per week (and Employee hereby
agrees to inform the Company immediately upon his becoming such an employee or
consultant with another company), or (iii) the first date Employee violates any
of the restrictive covenants contained in his Employment Agreement dated
July 21, 2008.

 

--------------------------------------------------------------------------------


 

III.                                 RESIGNATION

 

Employee confirms that he has resigned from his  employment with the Company
effective May 13, 2011 at 5 p.m. HST.

 

IV.                                 WAIVER AND RELEASE OF ALL CLAIMS

 

Employee, on behalf of himself, his spouse, his heirs, estate and assigns,
hereby forever waives, releases and discharges all Releasees from all Claims. 
By way of example, the waived and released Claims include, but are not limited
to, claims arising under common law such as negligence, breach of express or
implied contract, defamation, fraud, misrepresentation, invasion of privacy and
wrongful discharge.  This Agreement also waives discrimination and retaliation
claims arising under fair employment practices statutes such as Title VII of the
Civil Rights Act, the Employee Retirement Income Security Act (“ERISA”) , the
Americans with Disabilities Act, the Age Discrimination in Employment Act
(“ADEA”), state and federal family or medical leave statutes, whistleblower
laws  the Employee Retirement Income Security Act (“ERISA”) and Hawaii’s
employment discrimination laws.

 

V.                                     TERMINATION OF RESTRICTED STOCK UNITS

 

Employee agrees that all restricted stock units granted to him under the
Hawaiian Telcom 2010 Equity Incentive Plan are terminated effective May 13,
2011.

 

VI.                                 TWENTY-ONE DAY REVIEW PERIOD AND
CONSULTATION WITH LEGAL COUNSEL

 

Employee has 21 calendar days (inclusive of weekends and holidays) from the date
of presentation of this Agreement to him in which to consider whether to accept
or decline to sign this Agreement.  Employee is advised to consult with an
attorney prior to signing this Agreement.  Employee may voluntarily sign this
Agreement at any time within the 21 calendar day review period.

 

VII.                             SEVEN DAY REVOCATION PERIOD

 

Employee may voluntarily revoke this Agreement by delivering written notice of
revocation to the Company’s Human Resources office within seven calendar days
following his signing of this Agreement.  Revocation means that the Parties’
rights, duties and obligations under this Agreement shall be cancelled.  Other
rights, duties, and obligations that are independent of this Agreement, however,
shall remain in effect.

 

VIII.                         EFFECT ON EMPLOYMENT AND POST-EMPLOYMENT
COMMITMENTS

 

Unless expressly set forth herein, this Agreement does not supersede any other
agreements, commitments or legal obligations between the Parties.  Employee has
returned or will immediately return to the Company all Company property,
including, but not limited to, files, records, computer access codes, computer
programs, instruction manuals, business plans, and other property which Employee
has or had access to in connection with his employment with the Company.

 

2

--------------------------------------------------------------------------------


 

IX.                                DISPUTE RESOLUTION

 

All  disputes arising out of or relating to this Agreement must first be
submitted  to confidential mediation with a neutral mediator selected mutually
by the Parties.  The Parties will share equally in the cost of mediation.  
Disputes that remain unresolved after mediation will be resolved exclusively
through binding arbitration in Honolulu, HI accordance with the Rules,
Procedures, and Protocols for Arbitration of Disputes of Dispute Prevention &
Resolution, Inc.,  then in effect.

 

X.                                    SAVINGS CLAUSE

 

If any part of this Agreement is deemed invalid, a court or arbitrator, as the
case may be, shall have authority to eliminate that provision and give full
effect to the remaining provisions of this Agreement.

 

 

IT IS SO AGREED:

 

 

 

 

 

/s/ Michael F. Edl

 

Date: May 11, 2011

Michael F. Edl

 

 

 

 

 

Hawaiian Telcom Communications, Inc.

 

 

 

 

 

/s/ Eric K. Yeaman

 

Date: May 11, 2011

Eric K. Yeaman

 

 

3

--------------------------------------------------------------------------------